Citation Nr: 1312485	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-20 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a higher aid and attendance allowance for the appellant's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance, L.B.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to November 1947, and from October 1950 to February 1952.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, in San Diego, California, and in Seattle, Washington.  As set forth on the cover page of this decision, the appellant's appeal is in the jurisdiction of the RO in Los Angeles, California.  

The issue of a total rating based on individual unemployability was raised, but subsequently withdrawn by the appellant prior to certification of the appeal to the Board.

In the November 2010 rating decision, the Cleveland RO granted an aid and attendance allowance for the appellant's spouse, effective November 20, 2009.  In a July 2011 statement, the appellant indicated that he disagreed with the amount of his spouse's aid and attendance allowance and felt it should be higher.  A Statement of the Case addressing the matter was issued in December 2012.  Although the record currently available to the Board contains no indication that the appellant thereafter submitted a VA Form 9 with respect to this issue, at his March 2013 Board hearing, he and his representative indicated their understanding that this issue was included in the appeal.  Given the circumstances of this case, the Board finds that VA has waived any issue of timeliness in the filing of a substantive appeal of this issue and has therefore included it in the issues currently on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In March 2013, the appellant and an acquaintance testified at a Board hearing at the Los Angeles RO.  A transcript of that hearing has been associated with the record.  

The issues of entitlement to a higher initial rating for PTSD and a higher aid and attendance allowance for the appellant's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that at his March 2013 hearing, the appellant appeared to refer to a claim of service connection for a head injury.  A review of the record indicates that in an unappealed February 2004 rating decision, the RO denied service connection for residuals of a head concussion.  In December 2006, the appellant requested reopening of his claim of service connection for residuals of a concussion.  In July 2008, however, the appellant indicated that he wished to withdraw the claim.  The appellant is advised that if he again wishes to seek reopening of his claim of service connection for residuals of a head injury, he should so advise the RO in writing.  

Also at the March 2013 hearing, the appellant's representative referred to a pending claim of entitlement to service connection for a heart disability.  He indicated that it was the appellant's belief that the RO had "dealt with the wrong issue on that" and that they planned to submit a notice of disagreement.  A review of the record indicates that in a December 2012 rating decision, the RO denied service connection for atrial fibrillation, claimed as heart disease.  The record currently available to the Board, however, contains no indication that the appellant has, as yet, submitted a notice of disagreement with respect to that determination.  Thus, this issue is not currently before the Board.  The appellant is reminded of the time limits for submitting a notice of disagreement should he intend to initiate an appeal.  See 38 C.F.R. §§ 20.201, 20.302 (2012) (noting that to be considered timely, a notice of disagreement must be filed within one-year of notification of the adverse decision being appealed).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On March 5, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that he wished to withdraw his claim of service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of service connection for hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal with respect to the issue of service connection for hepatitis C and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for hepatitis C.  


REMAND

The appellant contends that his service-connected PTSD is more severe than the current rating reflects.  Specifically, he contends that a 70 percent rating is a more accurate reflection of his PTSD symptoms.  See e.g. September 2011 VA Form 9.  

At his March 2013 Board hearing, the appellant testified that his PTSD symptoms included disturbed sleep with nightmares, social isolation, hypervigilance, anxiety, easy anger, depression, and flashbacks.  He indicated that his symptoms interfered with his life.  The appellant's representative noted that the appellant's last VA compensation examination had been performed in 2010 and was not an accurate reflection of the severity of the appellant's service-connected PTSD.  He requested a remand of this matter to obtain a contemporaneous examination.  

VA's duty to assist includes obtaining a medical examination or opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In light of the appellant's testimony and the available record, and in view of the request of his representative, the Board finds that a remand for an additional VA medical examination is appropriate.  See also Olson v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

VA's duty to assist also includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 C.F.R. § 3.159(c)(2) (2012).  In this case, at his May 2013 Board hearing, the appellant testified that he has received treatment for his PTSD since 2003 at the Loma Linda VA Medical Center.  The most recent records from that facility pertaining to treatment of PTSD currently associated with the record, however, are dated in March 2009.  The Board's review of the record also indicates that these VA clinical records may be incomplete.  For example, there appears to be a gap in the clinical record for the period from October 2004 to April 2006.  Thus, the RO/AMC must obtain complete clinical records on remand.  38 C.F.R. § 3.159(c)(2) (2012).

With respect to the remaining issue on appeal, the appellant claims that he is entitled to a higher aid and attendance allowance for his spouse.  

Under applicable criteria, any Veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation by reason of the spouse's need for aid and attendance.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.351(a)(2).  

The rates of compensation are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the Code of Federal Regulations.  See 38 C.F.R. § 3.21.  

The rates are periodically adjusted.  The rates currently in effect from December 1, 2012, provide that for a Veteran rated as 50 percent disabled, an additional $72 is awarded for a dependent spouse in need of aid and attendance for a total monthly rate of $960 ($888 + $72 = $960).  See M21-1, Part I, Appendix B, effective December 1, 2009.  The appellant is advised that these are the maximum rates for an aid and attendance allowance for a spouse of a Veteran rated as 50 percent disabling and the claims folder indicates that he had been in receipt of these maximum rates.

The Board notes that higher rates, however, are provided for Veterans whose service-connected disabilities are rated higher than 50 percent.  As the appellant's claim for a higher rating for PTSD is currently on appeal, the Board finds that the issues are inextricably intertwined.  Thus, the issue of entitlement to a higher aid and attendance allowance must be held in abeyance pending resolution of the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should review the record and ensure that complete clinical records from the Loma Linda VAMC for the period from January 2003 to the present are secured and associated with the record.  

2.  After the foregoing action has been completed, the appellant should be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should be asked to offer an opinion as to the current severity of the appellant's service-connected PTSD.  The examiner should also be asked to provide an opinion as to the severity of the appellant's PTSD since January 2003, to include whether the record reflects any periods of exacerbation or whether it has remained stable.  The examiner should provide a complete rationale for all opinions provided.

3.  After the actions above have been completed, and after conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


